—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered April 11, 1997, convicting her of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Allen charge with respect to reasonable doubt was not error since it properly defined reasonable doubt as a doubt, based on the evidence or lack of evidence, for which a juror could express a reason if called upon to do so (see, People v Antommarchi, 80 NY2d 247, 252). Moreover, the charge as a whole was balanced, encouraging rather than coercive, and at no point did the court urge that a dissenting juror abandon his or her conviction to join in the opinion of others, attempt to shame the jurors into reaching a verdict, or endeavor to compel the jurors to agree upon a particular result (see, People v Pagan, 45 NY2d 725; People v Sims, 226 AD2d 564; People v Kinard, 215 AD2d 591). Any alleged coercion in the charge did not result in a precipitous jury verdict since the record shows that the jury continued to deliberate for over three hours following the Allen charge before returning its verdict (People v Sims, supra; People v Perdomo, 204 AD2d 358).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Miller, J. P., Altman, Krausman and Luciano, JJ., concur.